Name: Commission Regulation (EEC) No 1627/76 of 5 July 1976 laying down detailed rules for the application of measures for granting production aid for tinned pineapple
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 180/ 16 Official Journal of the European Communities 6 . 7 . 76 COMMISSION REGULATION (EEC) No 1627/76 of 5 July 1976 laying down detailed rules for the application of measures for granting produc ­ tion aid for tinned pineapple Member State in which the production of the tinned pineapple takes place : (a ) a copy of the supply commitment or contract provided for in Article 2 ; (b) a statement by the producer of the fresh pineap ­ ples certifying the payment of an amount at least equal to the minimum price ; (c ) an application for aid . 2 . The application for aid shall indicate at least the following : (a ) the applicant's name and address ; (b) the quantity of tinned pineapple processed from pineapples harvested in the Community . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1929 /75 of 22 July 1975 establishing a system of production aid for tinned pineapple ('), and in parti ­ cular Article 7 thereof, Whereas Article 6 of Regulation (EEC) No 1929 /75 makes the granting of aid to processors conditional on them paying at least a minimum price to producers and on their furnishing proof as regards the quantity of tinned pineapple produced and the Community origin of the pineapples used ; whereas it is necessary to establish detailed rules which will ensure that these conditions are complied with ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables , Article 4 1 . The competent authorities of the Member State concerned shall verify : ( a ) the quantity of pineapples covered by supply commitments or contracts as provided for in Article 2 and delivered to the applicant's under ­ taking ; (b) the quantity of tinned pineapple processed from the products referred to in (a). 2 . For the purposes of the verification provided for in paragraph 1 , processors shall keep stock accounts which shall show, in particular :  the quantity of fresh pineapples supplied , indi ­ cating those covered by supply commitments or contracts as provided for in Article 2 ;  the quantity of tinned pineapple produced , indi ­ cating separately that processed from pineapples purchased under the abovementioned supply commitments or contracts . HAS ADOPTED THIS REGULATION : Article 1 For the purposes of Regulation (EEC) No 1929/75 , a processor means an undertaking operating for commercial purposes and on its own responsibility one or more plants equipped for the production of pineapple based preserves . Article 2 A supply commitment or contract shall be concluded in writing between the producer of fresh pineapples on the one hand and the processor on the other . The supply commitment or contract shall , in parti ­ cular , stipulate the agreed price and the quantity of pineapples of sound and fair marketable quality to be supplied to the processor. Article 3 1 . In order to receive a production aid , the pro ­ cessor shall submit to the competent authority of the Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(') OJ No L 198 , 29 . 7 . 1975 , p. 13 . 6 . 7 . 76 Official Journal of the European Communities No L 180/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 July 1976 . For the Commission P. J. LARDINOIS Member of the Commission